Title: To Thomas Jefferson from Aaron Burr, 10 March 1805
From: Burr, Aaron
To: Jefferson, Thomas


                  
                     Sunday.—10 Mch. 1805
                     
                  
                  Mr Burr having just now been informed that Mr Jefferson proposes to leave the City this Day, presents respectful Compliments & Requests to know his determination, if any has been made, with Respect to Dr Browne; as it may materially influence the movements of that Gentleman—
               